Citation Nr: 0000420	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  98-20 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for anxiety and 
depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant had active service from November 1968 to 
November 1971, and from April 1982 to May 1982.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision, in which the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied service connection 
for anxiety and depression, and determined that new and 
material evidence had not been submitted in order to reopen a 
claim for service connection for a back condition.

With respect to the back disability claim, the Board notes 
that the RO found that its April 1972 rating decision, which 
denied a claim for "service connection" for back disability 
"FOR HOSPITALIZATION OR TREATMENT PURPOSES ONLY," 
constituted a prior final denial with respect to the claim 
currently on appeal.  See generally 38 C.F.R. §§ 3.104, 3.160 
(1999).  Even assuming, arguendo, that the April 1972 rating 
constituted a prior denial with regard to the compensation 
claim on appeal, the Board nonetheless notes that the 
decision never finalized as the appellant was not provided 
notice of that decision and/or his appellate rights.  
38 U.S.C.A. § 5104 (West 1991 & Supp. 1995); 38 C.F.R. 
§§ 3.103, 3.104 (1999); Hauck v. Brown, 6 Vet App 518 
(1994)(where a claimant did not receive proper notification 
of a denial, the one year period within which to file an NOD 
did not begin to run).  Accordingly, the Board has rephrased 
the issue listed on the title page in order to more properly 
reflect the claim on appeal.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  The appellant has presented a plausible claim for service 
connection for a back disability.

2.  No competent medical evidence has been presented or 
secured to establish that a causal relationship exists 
between the appellant's dysthymic disorder, to include 
anxiety and depression, and his periods of active service 
and/or the symptoms manifested in service.

3.  The appellant's claim for service connection for anxiety 
and depression is not plausible.


CONCLUSIONS OF LAW

1.  The claim for service connection for back disability is 
well grounded, and VA has a further statutory duty to assist 
the appellant in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for anxiety and 
depression, or any other acquired psychiatric disorder, is 
not well grounded, and there is no further statutory duty to 
assist the appellant in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Summary

The appellant contends that his current back disability and 
dysthymic disorder were incurred or aggravated during his 
active military service.  According to his Application for 
Compensation and Pension, dated in January 1997, he manifests 
a lumbar back condition which first began during his first 
period of active duty in 1970.  He was treated for 
"anxiety/depress[ion]" at a U.S. Naval Hospital in Illinois 
during his second period of active service in 1982.  He did 
not list any civilian providers of medical treatment 
following his discharge from service.

On his induction examination, dated in November 1968, the 
appellant reported a history of "recurrent back pain," 
"frequent trouble sleeping" and "nervous trouble of any 
sort."  The examiner noted "low back strain - healing," 
"occas[sional] insomnia" and "nervous person," but 
otherwise evaluated the appellant's psychiatric status and 
"spine, other musculoskeletal" as "normal."  In February 
1969, he was prescribed Darvon for a muscle strain of the 
back.  In November 1969, he underwent two weeks of inpatient 
treatment for left hip pain of undetermined etiology.  At 
that time, x- ray examination of the lumbosacral spine was 
interpreted as within normal limits.  He was given an 
impression of "lower back pain secondary to flatback" in 
December 1969.

In April 1970, the appellant was hospitalized for complaint 
of left hip pain radiating into the back.  Diagnostic testing 
failed to reveal an etiological basis for his complaint, but 
one examiner did entertain a diagnosis of herniated disc.  In 
any event, his injury was noted to be in the line of duty.  
Subsequently, there were notations of back injuries in April 
and August 1971.  Upon discharge in September 1971, he 
complained of "frequent trouble sleeping," "depression or 
excessive worry," "nervous trouble of any sort" and "back 
trouble of any kind."  His psychiatric status was clinically 
evaluated as "normal", but he was given a diagnosis of 
"low back pain."

In January 1972, the appellant presented to a VA outpatient 
clinic in St. Louis, Missouri, with complaint of back and 
nerve problems.  He reported being involved in several recent 
automobile accidents and having difficulty coping with his 
father's declining health.  He was prescribed Fiorinal for 
his back problems, but the examiner declined any treatment 
for his nerves at that time.  In April 1972, he filed a VA 
Form 10-7131 requesting medical treatment for a back 
condition which he believed was aggravated during service.

On his induction examination for his second tour of duty, 
dated in February 1982, the appellant denied complaint 
frequent trouble sleeping, depression or excessive worry, 
nervous trouble of any sort, history of treatment for a 
"mental condition" or recurrent back pain.  He reported 
that his back had been "OK" for the past twelve years and 
that military examiners failed to find a reason for his 
complaint of back pain during his first period of service.  
He was given "normal" clinical evaluations of his 
psychiatric status and "spine, other musculoskeletal."  On 
May 13, 1982, he presented to the Naval Regional Medical 
Center in Great Lakes, Illinois, with complaint of blisters 
on the feet and low back pain.  Muscle spasms were noted upon 
physical examination, and he was treated with balm, aspirin, 
warm moist soaks and light duty assignment.  He returned on 
May 18, 1982 with complaint of lower back pain and 
nervousness.  He was given an assessment of "strain."  He 
signed a statement, dated on May 20, 1982, waiving further 
medical examination following a finding that he did not 
manifest any defect which would disqualify him from the 
performance of his duties or entitle him to disability 
benefits from the naval service.

VA clinical records next show treatment for back disability 
and depression in the 1990's.  With regard to the back 
disability, the appellant admitted back problems prior to 
service.  He also reported a worsening of back problems 
during service which continued beyond his discharge from 
service.  He underwent a diskectomy in 1994.  His current 
diagnoses include osteopenia and degenerative osteoarthritis 
of the lumbar spine and mild lumbar spondylosis with mild 
congenital stenosis of the lower lumbar spinal canal.  His 
psychiatric disorder has been variously diagnosed as 
depression, unspecified anxiety state, depressive disorder 
not otherwise classified, mixed anxiety, depression and 
dysthymic disorder.

On VA mental disorders examination, dated in May 1998, the 
appellant reported a 20- year history of depression since his 
father passed away.  He recalled seeing a therapist at six 
months to one year following his father's death.  He further 
recalled a hospitalization, which included treatment with 
medication and electroconvulsive shock therapy, for a 
possible nervous breakdown.  His current problems included 
physical disability and financial difficulties.  The examiner 
noted that the appellant's "problem with anxiety and 
depression appear to be related to his present life 
circumstances."  It was also noted that he apparently had 
problems with depression since the loss of his father in 
1983.



II.  Applicable law and regulations

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).

A well grounded claim for service connection requires 
evidence of 1) a current disability as provided by a medical 
diagnosis; 2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and 3) a nexus, 
or link, between the in- service disease or injury and the 
current disability as provided by competent medical evidence.  
See Caluza v. Brown, 7 Vet.App. 498 (1995); see also 
38 C.F.R. § 3.303 (1999).  Congenital or developmental 
defects may not be service- connected because they are not 
considered "injuries" under VA law and regulations.  
38 C.F.R. § 3.303(c) (1999).  However, congenital or 
development defects may be service- connectable where a 
superimposed injury occurs during, or as a result of, active 
service.  VA O.G.C. Prec. Op. No. 82-90 (July 18, 1990).

With respect to the second Caluza requirement, a veteran will 
be considered to have been in sound condition when examined, 
accepted and enrolled in service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
38 C.F.R. § 3.304(b) (1999).  Determination of the existence 
of a pre- existing condition must be supported by 
contemporaneous evidence, or recorded history in the record, 
which provides a sufficient factual predicate to support a 
medical opinion.  Miller v. West, 11 Vet.App. 345, 348 
(1998).

With respect to the third Caluza requirement, medical or, in 
certain circumstances, lay evidence of a nexus between the 
symptomatology manifested during service and continued 
symptomatology following service may satisfy the nexus 
requirement.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

III.  Service connection - back disability

Service medical records show that the appellant entered his 
first period of active service with a low back strain which 
was presumed to be "healing."  However, he received 
numerous treatments for complaint of back pain which included 
two hospitalizations.  Apparently, he was also involved in 
two accidents which involved injury to his back.  In- service 
diagnoses included muscle strain, low back pain due to 
flatback and herniated disc, but the etiology of his low back 
pain remained underdetermined.  His statements of record 
attest to a worsening of symptoms during service, and 
continuity of symptomatology thereafter.  See Savage, 10 
Vet.App. 488 (1997).  His current VA medical records indicate 
that he may have entered service with a congenital defect of 
the lumbar spine.

Based upon the above, the Board finds that the appellant has 
presented a well grounded claim for service connection for a 
back disability.  As addressed in the remand appended to this 
decision, the Board is of the opinion that VA orthopedic 
examination is necessary in order to determine the nature and 
etiology of the appellant's back disability.

IV.  Service connection - acquired psychiatric disorder

The evidence does show that the appellant voiced complaint of 
nervousness, sleeping trouble and depression or excessive 
worry prior to and during his first period of active service.  
However, he was examined contemporaneously with these 
symptoms and clinical evaluations indicated a normal 
psychiatric status.  There is no evidence of record 
suggesting that he was formally diagnosed with an acquired 
psychiatric disorder, to include depression and anxiety, 
prior to, or during, his first period of active service.  See 
38 C.F.R. § 3.304(b) (1999).

Intermediate between his first and second periods of active 
service, VA clinical records reveal the appellant's complaint 
of nervousness in January 1972.  At that time, he was not 
given a formal diagnosis and the examiner specifically noted 
that treatment was not warranted.

On his induction examination for his second tour of duty, the 
appellant denied complaint of frequent trouble sleeping, 
depression or excessive worry and nervous trouble of any 
sort.  He also denied a history of treatment for a "mental 
condition." Again, he was clinically evaluated as 
psychiatrically "normal."  During service, he complained 
once of "nervousness" in conjunction with his treatment for 
a muscle strain of the back, but he was given no formal 
treatment or diagnosis for an acquired psychiatric disorder.  
Rather, he was first formally diagnosed with an acquired 
psychiatric disorder, namely dysthymic disorder, many years 
following his discharge from his second period of active 
service. 

Upon review of the record, the Board finds no medical opinion 
correlating the appellant's current dysthymic disorder, to 
include anxiety and depression, to his active service 
period(s) and/or the symptoms manifested in service.  Rather, 
a VA examiner noted that the appellant had problems with 
depression since his father passed away subsequent to his 
discharge from his second period of active service, and that 
his problems with anxiety and depression appeared to be 
related to his "present life circumstances."  The 
appellant's statements reflecting his belief that a 
relationship exists between his in- service symptoms and his 
current diagnosis, while presumed credible, are not 
sufficient to well ground his claim.  In this respect, he is 
competent to describe psychiatric signs and symptoms, but he 
is not qualified to render a medical diagnosis.  Grottveitt, 
5 Vet.App. at 93.  Any linkage of his current symptomatology 
to that displayed in service requires opinion from a medical 
practitioner.  See Savage v. Gober, 10 Vet.App. 488 (1997); 
38 C.F.R. § 3.303(b) (1999) (medical expertise required to 
relate a current disability etiologically to post- service 
symptoms).

Accordingly, the Board must deny the appellant's claim of 
service connection for anxiety and depression.  See Edenfield 
v. Brown, 8 Vet.App. 384 (1996) (en banc) (disallowance of a 
claim as not well grounded amounts to a disallowance of the 
claim on the merits based on insufficiency of evidence).

The United States Court of Appeals for Veterans Claims has 
recently held that, absent the submission and establishment 
of a well grounded claim, VA cannot undertake to assist a 
claimant in developing facts pertinent to his/her claim.  
Morton v. West, 12 Vet.App. 477, 486 (1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  See also Epps v. Gober, 126 
F.3d 1464, 1467 (Fed.Cir. 1997), cert denied, ____ U.S. 
____,118 S.Ct. 2348, 141 L.Ed.2d 718 (1998).  However, VA may 
be obligated under 38 U.S.C.A. § 5103(a) to advise a claimant 
of evidence needed to complete his or her application.  See 
Graves v. Brown, 8 Vet.App. 522 (1996).

Review of the claims folder on appeal clearly shows that the 
appellant has been notified of the type of evidence needed to 
complete his application.  In a letter dated in May 1997, the 
RO advised the appellant of his need to submit lay and/or 
medical evidence of treatment for his depression during and 
following service.  Specifically, he was advised to submit 
"[m]edical evidence from hospitals, clinics, and private 
physicians who provided treatment, especially soon after 
separation from service."  Additionally, the RO advised him 
of the reasons and bases for the denial of his claim in a 
Statement of the Case dated in October 1998.

During his May 1998 VA mental disorders examination, the 
appellant did report clinical treatment for depression 
following his father's death, to include hospitalization and 
electroshock therapy.  However, he noted at that time that he 
could not recall the name of the hospital.  In a letter dated 
in September 1998, he identified treatment records from VA in 
Poplar Bluff and St. Louis as medical records pertinent to 
his claim.  His application for service connection did not 
list any previous civilian providers of treatment.  
Additionally, he reported that he had never received 
treatment for a "mental condition" during his second period 
of active service.  The RO has attempted to obtain all 
records identified by the appellant, and there do not appear 
to be any additional sources of relevant information which 
may be obtainable concerning the present claim.  Accordingly, 
the Board is satisfied that the obligation imposed by section 
5103(a) has been satisfied.  See generally Wood v. Derwinski, 
1 Vet.App. 190 (1991) (VA "duty" is just what it states, a 
duty to assist, not a duty to prove a claim).




ORDER

The claim of entitlement to service connection for back 
disability is well grounded.  To this extent only, the appeal 
is granted.

The claim of entitlement to service connection for anxiety 
and depression, or any other acquired psychiatric disorder, 
is denied as not well grounded.


REMAND

As the claim of claim of entitlement to service connection 
for back disability is well grounded, VA may undertake 
development to assist the appellant in developing facts 
pertinent to his claim.  See Morton, 12 Vet.App. at 486 
(1999).  Based upon the particular facts of this claim, the 
Board is of the opinion that further evidentiary development 
is necessary.  In this respect, the appellant should be 
afforded VA orthopedic examination, conducted with benefit of 
review of the claims folder, in order to determine the nature 
and etiology his back disability.

Accordingly, the case is REMANDED for the following:

1.  The RO should obtain the appellant's current 
private and VA medical treatment records, to 
include inpatient and outpatient records as well 
as surgical records pertaining to his 1994 
diskectomy, and associate those records with the 
claims folder.

2.  The appellant is hereby informed of his right 
to present any additional evidence or argument 
while the case is on remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

3.  When this development is completed, the 
appellant should be scheduled for VA orthopedic 
examination in order to determine the nature and 
etiology of his back disability.  The examiner 
should review the contents of the claims file, and 
obtain relevant history from the appellant.  
Following the examination, the examiner should 
express opinion on the following questions: 1) 
What is the diagnosis, or diagnoses, of the 
appellant's back disability; (2) Which of the 
diagnoses (if any) represents an acquired or 
congenital disorder; (3) Is it at least as likely 
as not that any acquired back disability is the 
result of injury during active service or, 
alternatively had its onset in service; (4) If a 
pre- existing back disorder was present prior to 
either period of service, is it least as likely as 
not that such disorder underwent a permanent 
increase in severity in service that was beyond 
the natural progress of the disorder? and; (5) If 
the appellant entered service with a congenital 
disorder of the back, is it least as likely as not 
that a superimposed injury occurred or resulted 
from his period(s) of active duty service?  The 
examiner must provide a rationale for the opinions 
expressed.  The claims folder and a copy of this 
remand should be made available to the examiner.

4.  The appellant is hereby advised that, in the 
event he fails to report for a scheduled VA 
examination without good cause, his original claim 
shall be rated based upon the evidence of record.  
38 C.F.R. § 3.655(b) (1999).

5.  After completion of the above- referenced 
development, the RO should readjudicate the issue 
of service connection for back disability on the 
merits with consideration given to all of the 
evidence of record and any additional evidence 
obtained by the RO pursuant to this remand.  If 
any benefit sought on appeal, for which a notice 
of disagreement has been filed, remains denied, 
the appellant and his representative should be 
furnished a Supplemental Statement of the Case and 
given the opportunity to respond thereto.

Thereafter, the case should be forwarded to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
resolution of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 



